Title: Mathew Carey to Thomas Jefferson, 22 October 1816
From: Carey, Mathew
To: Jefferson, Thomas


          
            Sir,
            Philada Oct. 22. 1816
          
          Your favour with five four Dollars, I have duly Recd. I enclose 25 cents.
          By a letter of yours to Charles Thompson, Esqr I find you have been collating the Morality of the New Testament. Do you intend it for publication? If so, wd you be willing to let me have the MS. & on what terms?
          
            With due respect
             Your obt hble servt
            Mathew Carey
          
        